DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 14, 2022 has been entered. 
Claims 2, 6, 11, and 15 have been canceled. 
Claims 1, 3-5, 7-10, 12-14, and 16-17 are pending in this application. 

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Lou (U.S. Patent Application Publication No. 2018/0331693 A1) discloses a transmitter, such as a base station, generating a polar-encoded codeword that assists a UE in determining which bit length was used for control information encoded in the codeword, and decoding the polar-encoded codeword to generate one or more decoded bit sequences according to a bit length hypothesis that is different than the bit length of the transmitted control information. See Lou ¶¶ 70, 74. Lou further discloses the generated polar code may be composed of multiple sub-channels having different levels of reliability that may represent a capacity of the sub-channel to carry information as the code length increases. See id. at 79. 
Regarding claim 1, the Examiner finds the decoding of the polar-encoded codeword by generating one or more decoded bit sequences according to a bit length hypothesis that is different than the bit length of the transmitted control information teaches the claimed “polar decoding method, comprising: obtaining to-be-decoded bits; determining a sequence with a length N based on a preset sequence”. See id. at 74. The Examiner further finds the multiple See id. at 79. 
Hui et al. (U.S. Patent Application Publication No. 2020/0266841 A1) discloses: A polar decoding method, comprising: obtaining to-be-decoded bits; determining a sequence with a length N based on a preset sequence, wherein the sequence comprises N sequence numbers of N polarized channels, the N sequence numbers are arranged in the sequence based on reliability of the N polarized channels (Paragraph [0040]: “Such an ordered bit-channel may be predetermined and stored at both the Polar encoder and the Polar decoder. Such a sequence may also be equivalently represented (and stored) by an ordered bit-channel ranking sequence Q−1 : {1,2, . . . ,N}→ {1,2, . . . ,N} that provides the rank of the bit-channel of a given index. The ordered bit-channel ranking sequence is the inverse of the ordered bit-channel index sequence in the sense that Q−1(Q(i))=i and Q(Q−1(i))=i.”
The Examiner finds the predetermined ordered bit-channel having a ranking sequence that provides the rank of the bit-channel of a given index and is stored at the Polar decoder of Hui teaches the claimed “obtaining to-be-decoded bits; determining a sequence with a length N based on a preset sequence, wherein the sequence comprises N sequence numbers of N polarized channels, the N sequence numbers are arranged in the sequence based on reliability of the N polarized channels”.).
Jang et al. (U.S. Patent Application Publication No. 2020/0177309 A1) discloses: A polar decoding method, comprising: obtaining to-be-decoded bits; determining a sequence with a length N based on a preset sequence, wherein the sequence comprises N sequence numbers of N polarized channels, the N sequence numbers are arranged in the sequence based on reliability of the N polarized channels (Paragraph [0015]: “According to another embodiment of the disclosure, an information reception method includes receiving information encoded through polar coding, identifying a first sequence having a length of 2N, and decoding the received information based on the first sequence, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.”
The Examiner finds the identifying of the first sequence having a length of 2N, and decoding the received information based on the first sequence as disclosed in Jang teaches the claimed “polar decoding method, comprising: obtaining to-be-decoded bits; determining a sequence with a length N based on a preset sequence”.
Paragraph [0048]: “In order to solve the above problem, a legacy polar code design method is characterized by expressing measured per-channel reliabilities in the form of a simplified polynomial and generating a single index sequence by aligning the reliabilities. However, the code designed with the simplified polynomial cannot achieve the best structured sequence at each code rate because it is not optimized per channel. Accordingly, the simplified polynomial-based method is limited in designing a code optimizing structured sequence per channel although it is possible to design a polar code without severe structured sequence degradation at various code rates.”
The Examiner finds the polar code designed to measure per-channel reliabilities in the form of a simplified polynomial as disclosed in Jang teaches the claimed “wherein the sequence comprises N sequence numbers of N polarized channels, the N sequence numbers are arranged in the sequence based on reliability of the N polarized channels”.
However, the Examiner finds Lou, Hui and Jang do not teach or suggest the claimed “wherein the sequence comprises N sequence numbers of N polarized channels, the N sequence numbers are arranged in the sequence based on reliability of the N polarized channels, an order of N sequence numbers in the preset sequence is same as an order of the N sequence numbers in another sequence, the another sequence comprises 1024 sequence numbers of 1(m=3), 17, 33, L2(m=1011), L3(m=2), 1020, 1022, 1023, 1024], wherein Ln(m) is a subsequence in the preset sequence, wherein n is a sequence number of the subsequence in preset sequence, wherein n ε {1, 2, 3}, wherein m indicates a length of an nth subsequence, and wherein locations of elements in the subsequence are able to be mutually exchanged in the subsequence, and N is one of the following values: 64, 128, 256, 512, or 1024; and performing polar decoding on the to-be-decoded bits by using the sequence with the length N to obtain decoded bits.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
	Independent claims 5, 10 and 14 recite similar limitations as claim 1 and therefore, the Examiner finds they are allowable for the same reasons as set forth above in claim 1.
Claims 3-4, 7-9, 12-13 and 16-17 are allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112